I fully concur with the opinion of the majority of the court in holding that the first count in appellant's petition does not state a cause of action. But from the opinion holding that the subsequent counts state a cause of action, I am constrained to enter my dissent.
It does not appear from the allegations in the petition that the railroad track at or near the point where the accident occurred was in an unsafe or apparently unsafe condition for the passage of trains. Nor do I think that the inference can be legitimately drawn from the allegations that it was in an unsafe condition. If an inference could be indulged in regard to the condition of the track, I would be more inclined to infer from the petition that the condition of the track was such that the train could safely pass over it; for it was, according to the allegations, running at a speed of twenty-five miles an hour when it reached the point where Mr. McCormick, the fireman, jumped from its engine and injured appellant, and as it does not appear that a wreck or any other accident occurred, I think it may safely be presumed that the train safely passed over the part of the track the section gang, of which appellant was a member, was repairing. Nor is it alleged that the track presented such an appearance to Mr. McCormick as induced him to believe that the engine could not pass over it with safety. The cause of his alarm was a signal to stop the train, and the engineer's failure to obey it. It does not even appear from the allegations that it was a danger signal. It was only a signal "to stop." If it did not signify the stop should be made because it was unsafe for the train to pass over the track, and as there is no allegation that it was the engineer's duty to obey the signal, no negligence can be inferred from the failure of appellee to stop the train, which it seems encountered no danger in passing *Page 692 
over the track, for there can be no negligence without a breach of some duty. Why then should Mr. McCormick have become alarmed, or why should appellee be held responsible for the consequence of his fright when no acts of negligence are averred on the part of its servants which would have reasonably caused it.
But suppose it should be inferred that the signal "to stop" indicated that it was dangerous for the train to pass over the track, but that the engineer, from his experience in running trains, saw and knew from the condition of the track that it was perfectly safe for him to run the train over it. Would there be any negligence in his acting upon his judgment, if in it he was correct? I think not. If, then, it was not negligence in the engineer to disregard the signal to stop, where is the negligence of the appellee which would make it liable for the act of McCormick, occasioned by his fright, unless it was negligence in the section boss to give a signal to stop a freight train when there was no occasion for it?
The giving of the signal by the section boss is not alleged as an act of negligence causing or contributing to the injury, and I need not discuss whether such act, if it had been alleged as negligence causing the injury, would make the appellee liable for its consequences.
If the railroad track was neither unsafe nor apparently unsafe for the passage of the trains, and it was not the duty of the engineer to obey the signal to stop, the failure of the appellee to furnish the train with a sufficient number of brakes would be a matter of no consequence in this case.
In view of well established principles which I shall quote upon the subject of proximate and remote cause I am firmly of the opinion that no acts or act of negligence are alleged in appellant's petition to which his injury can be attributed as the proximate cause.
"One principle," says the Supreme Court, in discussing the subject of proximate and remote cause, "seems pretty generally conceded, viz: When a defendant has violated a duty imposed upon him by the common law, he should be held liable to every person injured whose injury is the natural and probable consequence of the misconduct; and that the liability extends to such injuries as might reasonably have been anticipated, under ordinary circumstances, as the natural and probable result of the wrongful act." Seale v. Railway, 65 Tex. 275
[65 Tex. 275]. Unless the act of negligence is a wanton wrong, it must appear that the injury was the natural and probable consequence of the negligent act and that it ought to or might have been reasonably foreseen in the light of the attending circumstances. The Clara, 55 Fed. Rep., 1021. As is said by the Supreme Court of this State in Railway v. Reed, 31 S.W. Rep., 1058, "Where there is no reason to expect it, and no knowledge in the person doing the wrongful act, that such a state of things exists as to render the damage probable, if injury results to a third person, it is generally considered that the wrongful act is not the proximate cause of the injury, so as to render the wrongdoer liable to an action." If a *Page 693 
new cause intervenes, sufficient of itself to cause the misfortune, the former must be considered too remote. But when the intervening cause and its probable or reasonable consequences could reasonably have been anticipated by the original wrongdoer, the causal connection between the wrongful act and the subsequent injury is not broken. Seale v. Railway, supra. The cause of an injury, in contemplation of law, is that which immediately proceeds from it as its natural consequence; and therefore if a party be guilty of a default or act of negligence which would naturally produce an injury to another, but before such injury actually results, a third person does some act which is the immediate cause of the injury, such third person is alone responsible for the injury. Washington v. Railway, 17 W. Va. 190.
Had it been alleged in the petition that the signal given to stop the train was made on account of the track being out of repair and dangerous for the passage of the train, and that the danger was reasonably apparent to McCormick, and the engineer negligently disregarded the signal and was about to run his engine over such dangerous track, and that by reason of such negligence McCormick was induced to believe he was in danger, and to avoid such apparent and apprehended danger, jumped from the engine, and, in doing so, jumped against the appellant and broke his leg — then, possibly (because the question of proximate cause is usually one for the jury), a case might have been stated upon which the evidence should have been heard and the jury required to pass upon the facts. But, in my opinion, if the pleading stated such a case, the jury would have to find, in addition to these facts, that the engineer ought to have reasonably anticipated that the fireman would become alarmed and jump from the engine, and that in jumping he would probably jump against one of the section gang, and inflict upon him some personal injury, before they would be warranted (if at all) in finding a verdict for the plaintiff. Railway v. Reed, supra.
I am not able to see how an unsufficient number of brakes on the train would be a breach of any duty the appellee owed to appellant. Unless it was a breach of some duty to him, it would not, so far as he is concerned, be negligence. The evident purpose of brakes on cars is to aid in stopping, regulating or controlling a train. If one is not on a moving train, or on the track in front of it, it certainly cannot reasonably be anticipated that he would suffer any personal injury by the failure of the railroad company to furnish the train with a sufficient number of brakes to stop, regulate or control its speed. Therefore, I believe, a court would be warranted in holding as a matter of law that an injury to one standing six feet from the track over which a train was running, caused by being jumped upon by a person from the train, is too remote from the fact that the train was not supplied with a sufficient number of brakes, to constitute a cause of action.
I believe that the judgment of the District Court should be affirmed.
Reversed and remanded. *Page 694 
The case having been taken to the Supreme Court upon certificate of dissent, the following opinion was rendered by that court: